Citation Nr: 1234418	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to July 1946 and from February 1951 to September 1951.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  In that decision, the RO reopened the Veteran's previously denied claim for entitlement to service connection for essential tremor and denied the claim on the merits.

In a June 2005 decision, the Board also reopened the claim and denied it on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen).

The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Since that appeal, the Court has vacated the Board's decision denying the service connection claim and remanded the claim to the Board on multiple occasions.  Specifically, the Board denied the claim in June 2005, June 2006, January 2008, and November 2009.  The Court vacated the Board's decisions in February 2006, August 2007, and January 2009.

In April 2010, while the Veteran's appeal of the Board's November 2009 decision was pending before the Court, the Veteran died.  His surviving spouse filed a timely request to be substituted as the appellant in his place, and this request was granted in December 2010.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  Accordingly, the Veteran's surviving spouse will be identified as the appellant during the remainder of this case.
In a February 2012 memorandum decision, the Court reversed the Board's November 2009 denial of entitlement to service connection for essential tremor and remanded the claim for further adjudication consistent with its decision.

In April 2012, a VA Form 21-22 providing for representation of the appellant by the attorney listed on the title page was executed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Essential tremor resulted from a disease incurred in service.


CONCLUSION OF LAW

Essential tremor was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal herein, for entitlement to service connection for essential tremor, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).
Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran was diagnosed with essential tremor prior to his death.  Most of his service records are missing.  There are multiple lay statements indicating that he had symptoms of essential tremor during his first period of service and continued from that time.  There is also a September 1983 Mayo Clinic report indicating that the Veteran had been diagnosed with essential tremor and that he "had some tremor for many years, possibly as long ago as his early 20s."  The Veteran turned 20 while in service.  In its February 2012 memorandum decision, the Court held that the Board's previous "finding that the preponderance of the evidence was against establishing service connection during the [Veteran's] first period of service was clearly erroneous," reversed the Board's decision, and remanded the claim for further adjudication consistent with its decision, including a determination of an appropriate disability rating, to potentially include staged ratings, and a determination of the scope of any past due benefits.

"A body subject to the decision of a federal appellate court 'is without power to do anything which is contrary to either the letter or spirit of the mandate construed in light of the opinion of the court deciding the case. . . . These principles, so familiar in operation within the hierarchy of judicial benches, indulge no exception for reviews of administrative agencies.'"  Browder v. Brown, 5 Vet. App. 268, 270-271 (quoting City of Cleveland v. Federal Power Commission, 561 F.2d 344, 346 (D. C. Cir. 1977).  As the Court has held that the above evidence reflects that the Veteran's essential tremor resulted from a disease incurred in service, the Board will implement this holding by granting entitlement to service connection for essential tremor.  Given that the RO is responsible for assigning disability ratings and determining the scope of any past due benefits in the first instance, and the appellant would potentially be prejudiced by the Board rendering any decision on these issues without an opportunity for appellant's counsel to submit evidence and argument to the RO on these issues, the Board will not address these issues herein.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Should the appellant disagree with the rating or ratings or effective date or dates assigned by the RO in connection with its grant of entitlement to service connection in accordance with this decision, she will be free to file an appeal as to those issues. 


ORDER

Entitlement to service connection for essential tremor is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


